Citation Nr: 0929059	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for ulcers.

2.  Entitlement to an increased rating in excess of 10 
percent for cystic acne. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

.A.M. Ivory, Associate Counsel
.
INTRODUCTION

The Veteran had active military service from November 1962 to 
August 1967.  He had unverified military reserve service from 
1967 to 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  In August 2008 the Board remanded the issues 
on appeal for further development. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice by correspondence dated in October 2005 
and August 2008.

The Court has found that for an increased-compensation claim 
the VCAA requires VA to notify the claimant that to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

In this case, the Board finds that further development is 
warranted for the issues on appeal.  At the Veteran's March 
2009 VA examination the examiner noted that the Veteran was 
currently receiving Social Security Disability benefits.  
Although the Veteran has not indicated whether the records 
associated with that claim are relevant to the present 
appeal, the Court has held that where there is actual notice 
to VA that the Veteran is receiving disability benefits from 
the Social Security Administration (SSA) VA has the duty to 
acquire any potentially relevant SSA records.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that the March 2009 VA examiner 
addressed the Veteran's cystic acne disability under the 
examination worksheet for skin disabilities stating it was 
more appropriate.  In light of this new information the Board 
finds the service-connected cystic acne disability rating 
should include consideration of the criteria for 38 C.F.R. 
§ 4.118, Diagnostic Code 7828.  As the case must be remanded 
for VA to obtain any pertinent SSA records, an additional 
VCAA notice should be issued notifying the Veteran of the 
specific requirements for an increased rating under 
Diagnostic Code 7828.  Therefore, additional development is 
required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice for his increased rating claim in 
accordance with the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
This includes notification (1) that to 
substantiate his increased rating claims 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, 
(2) generally, of the diagnostic code 
criteria (to include Diagnostic Code 
7828) necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life, (3) that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.

2.  Appropriate action should be taken to 
obtain from the Social Security 
Administration the records pertinent to 
the Veteran's award of Social Security 
disability benefits, including any 
medical records.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case (SSOC) should be furnished to the 
Veteran and his representative that 
includes clear reasons and bases for all 
determinations and should afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



